DISMISS and Opinion Filed December 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01016-CV

           IN THE INTEREST OF S.E.F., A.F., T.R.F. AND O.D.F., CHILDREN

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-56599-2016

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, clerk’s record, and reporter’s record in this case are past due. By postcard

dated September 5, 2018, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. By postcard dated October 26, 2018, we notified appellant a

second time that the filing fee had not been paid and instructed appellant to pay the filing fee or

risk dismissal of the appeal without further notice.

       The record was due December 1, 2018. The Collin County District Clerk and the court

reporter both informed this Court in writing that payment had not been made nor had arrangements

to pay been made for either the clerk’s record or the reporter’s record. In light of this, we notified

appellant on December 3, 2018 that the clerk’s record had not been filed because appellant had not

paid or made arrangements to pay for the clerk’s record. On December 5, 2018, we notified

appellant that the reporter’s record had not been filed due to the failure to pay or make
arrangements to pay for the reporter’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record and reporter’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




181019F.P05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF S.E.F., A.F.,                  On Appeal from the 429th Judicial District
 T.R.F. AND O.D.F., CHILDREN                       Court, Collin County, Texas
                                                   Trial Court Cause No. 429-56599-2016.
 No. 05-18-01016-CV                                Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee, Oran Daniel Fought III recover his costs, if any, of this appeal
from appellant Karen Lynn Whitten f/k/a Karen Lynn Fought.


Judgment entered December 19, 2018.




                                             –3–